         Case 2:20-cv-07444 Document 1 Filed 08/18/20 Page 1 of 3 Page ID #:1




1    NICOLA T. HANNA
     United States Attorney
2    DAVID M. HARRIS
     Assistant United States Attorney
3    Chief, Civil Division
     BRENDAN T. MOCKLER (CBN 302083)
4    Assistant United States Attorney
     Chief, Financial Litigation Section
5    ROBERT I. LESTER (CBN 116429)
     Assistant United States Attorney
6          Federal Building, Suite 7516AA
           300 North Los Angeles Street
7          Los Angeles, CA 90012
           Telephone: (213) 894-2464
8          Facsimile: (213) 894-7819
           Email: Robert.Lester@usdoj.gov
9
     Attorneys for Plaintiff
10   United States of America
11                          UNITED STATES DISTRICT COURT
12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
14   UNITED STATES OF AMERICA,              No. CV 20-7444

15                      Plaintiff,               [CR 18-0378-DSF]

16                v.                        UNITED STATES OF AMERICA’S
                                            APPLICATION FOR ISSUANCE OF
17   INWOOK YOO,
                                               WRIT OF CONTINUING
18                      Defendant.             GARNISHMENT TO GARNISHEE
                                               WELLS FARGO BANK, N.A.
19                                             [28 U.S.C. § 3205(b)]

20                                               AND

21                                             CLERK’S NOTICE OF
                                               ENFORCEMENT TO DEBTOR
22                                             [28 U.S.C. § 3202(b)]
23
24
25
26
27
28
           Case 2:20-cv-07444 Document 1 Filed 08/18/20 Page 2 of 3 Page ID #:2




1           The United States of America, in accordance with 28 U.S.C. § 3205(b)(1), applies
2    for a Court Order Issuing a Writ of Continuing Garnishment in order to secure payment
3    of $20,191.32, which is the bail bond judgment debt (plus interest) entered in United
4    States v. Inwook Yoo, CR 18-0378-DSF. In connection with this request, the United
5    States also seeks the issuance of a Clerk’s Notice pursuant to 28 U.S.C. § 3202(b),
6    as prepared and submitted by the United States as an attachment to this Application.
7           On January 6, 2020, the District Court of the United States in the Central District
8    of California entered a judgment imposing the following debt against Defendant:
9               Bond Forfeiture: $20,000.00, plus interest and costs
10          The defendant-judgment debtor is Inwook Yoo, Social Security Number XXX-
11   XX-1784, currently resides in Los Angeles, California.
12          As of August 17, 2020, Defendant’s bail bond balance is $20,191.32. Demand for
13   payment of the above-stated debt was made upon Defendant more than thirty (30) days
14   before the date of this Application, and Defendant has not paid the amount due.
15          Garnishee Wells Fargo Bank, N.A. is believed to owe or will owe, money or
16   property to Defendant, or is in possession of property of Defendant, and Defendant has
17   a substantial nonexempt interest in the property. Specifically, it is believed that funds,
18   assets, or property belonging to Inwook Yoo are in Wells Fargo Bank, N.A.’s custody,
19   control, or possession. By and through this Writ of Garnishment, the United States
20   seeks to take $20,191.32 of the funds or property from Inwook Yoo held by Wells
21   Fargo Bank, N.A. to secure payment toward the bail bond forfeiture debt. 28 U.S.C.
22   § 3205(b)(1)(C).
23   ///
24   ///
25
26
27
28
                                                  2
         Case 2:20-cv-07444 Document 1 Filed 08/18/20 Page 3 of 3 Page ID #:3




1         The name and address of Garnishee or the Garnishee’s authorized agent is:
2               Wells Fargo Bank, N.A.
                Attn: Legal Order Processing
3
                P.O. Box 29779
4               Phoenix, Arizona 85038
5    Dated: August 17, 2020.                   Respectfully submitted,
6
                                               NICOLA T. HANNA
7                                              United States Attorney
                                               DAVID M. HARRIS
8                                              Assistant United States Attorney
                                               Chief, Civil Division
9                                              BRENDAN T. MOCKLER
10                                             Assistant United States Attorney
                                               Chief, Financial Litigation Section
11
                                                 /s/ Robert I. Lester
12                                             ROBERT I. LESTER
13                                             Assistant United States Attorney

14                                             Attorneys for Plaintiff
                                               United States of America
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              3
